Citation Nr: 0612887	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-25 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent, prior to 
June 13, 2003, for Meniere's syndrome with hearing loss, 
vertigo, and tinnitus.  

2.  Entitlement to an effective date prior to June 16, 2003, 
for the grant of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Veteran represented by:  Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 RO decision, which 
denied an increased rating for Meniere's syndrome, hearing 
loss, vertigo, and tinnitus.  The veteran appealed for a 
higher rating.

In July 2004, the Board remanded this case to the RO for 
additional development of the issue of an increased rating 
for Meniere's syndrome with hearing loss, vertigo, and 
tinnitus.  

Then in a November 2004 rating decision, the RO granted a 100 
percent rating for Meniere's syndrome with hearing loss, 
vertigo, and tinnitus, effective May 5, 2004.  The RO also 
granted Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code, effective May 5, 2004.  The 
veteran continued his appeal for a rating in excess of 30 
percent, prior to May 5, 2004, for Meniere's syndrome with 
hearing loss, vertigo, and tinnitus, and he appealed for an 
effective date prior to May 5, 2004, for the grant of Chapter 
35 educational benefits as well.  

In July 2005, the Board remanded this case again to the RO 
for additional development of the issue of an increased 
rating for Meniere's syndrome with hearing loss, vertigo, and 
tinnitus.  The Chapter 35 educational benefits issue was 
inextricably intertwined with it, so appellate review of that 
issue was deferred until later.  

In an October 2005 rating decision, the RO granted a 100 
percent rating for Meniere's syndrome with hearing loss, 
vertigo, and tinnitus, effective from June 13, 2003, and 
assigned an effective date of June 13, 2003 for the grant of 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  The veteran continued his appeal for 
a higher rating prior to June 13, 2003, and for an earlier 
effective date for the award of Chapter 35 education 
benefits.  


FINDINGS OF FACT

1.  For the period of April 30, 2001 to June 16, 2003, the 
veteran's service-connected Meniere's syndrome with hearing 
loss, vertigo, and tinnitus is manifested by the following:  
bilateral hearing loss with no more than auditory acuity 
level I in the right ear and auditory acuity level XI in the 
left ear; tinnitus in the left ear; and dizziness and 
occasional staggering.

2.  The competent evidence of record shows that prior to June 
16, 2003, the veteran was not rated totally disabled for his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for Meniere's syndrome, prior to June 16, 2003, 
have not been met; and separately evaluating the 
manifestations of Meniere's syndrome results in a higher 
overall rating for the period of April 30, 2001 to June 16, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.87, Diagnostic Code 6205 (2005).

2.  The criteria for the assignment of a 30 percent rating 
for peripheral vestibular disorder, for the period of April 
30, 2001 to June 16, 2003, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 
6204 (2005).

3. The criteria for the assignment of a 10 percent rating for 
bilateral hearing loss, for the period of April 30, 2001 to 
June 16, 2003, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2005).

4. The criteria for the assignment of a 10 percent rating for 
tinnitus, for the period of April 30, 2001 to June 16, 2003, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.87, Diagnostic Code 6260 (2005).

5.  The requirements for an effective date prior to June 16, 
2003, for the grant of Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, have not been 
met.  38 C.F.R. §§ 3.807, 21.3020,  21.3021 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), among other things, 
redefined the obligations of VA with respect to its duties to 
notify and to assist a claimant.  The VCAA and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that in regard to the issue of entitlement to 
Chapter 35 education benefits at an earlier date, the RO 
failed to apprise the veteran of  the provisions of the VCAA 
in the statement of the case, supplemental statement of the 
case, or at any other time.  Nevertheless, in this case it is 
not the factual evidence that is dispositive of the appeal 
but the governing law that is controlling.  As will be 
discussed further in the decision herein below where the 
disposition is based on the law, and entitlement is not 
shown, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In an appeal without legal merit, further 
development or analysis would not be productive.  Cf. Wensch 
v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Therefore, in this 
case, further action consistent with the VCAA is not 
required.  Mason v. Principi, 16 Vet. App. 129 (2002).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini II.  In Pelegrini II, the Court 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date, and 
that, where notice was not mandated at the time of the 
initial RO decision, it was not ipso facto error to provide 
remedial notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice regarding the merits of the 
claim at issue was sent to the veteran following the RO 
rating decision in September 2002.  In any event, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  In 
fact, this matter has been readjudicated since notice was 
provided.  Accordingly, the Board will proceed to adjudicate 
this claim.  

Collectively, in letters sent in June 2003, June 2004, and 
December 2004, the RO advised the veteran of the information 
and evidence needed to substantiate his claim for an 
increased rating, what specifically VA had done and would do 
to assist in the claim, and what information and evidence the 
veteran was expected to furnish.  The RO informed the veteran 
that VA would assist him in obtaining records from private 
and Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to furnish any evidence in the form of medical 
records in his possession that pertained to his claim.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for an increased rating for Meniere's syndrome, and the 
parties responsible for obtaining that evidence.  With regard 
to notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained private treatment records from 
at least three physicians identified by the veteran.  The 
veteran did not identify any VA treatment records to obtain, 
relevant to the time frame considered in this decision.  He 
has not identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The claims file was reviewed 
in August 2005, for the purpose of determining the nature and 
severity of the veteran's Meniere's syndrome prior to May 5, 
2004.  It is further noted that the veteran was afforded the 
opportunity to appear at a VA examination scheduled in July 
2003, which is a date more contemporaneous with the period 
considered in this decision, but he failed to appear and 
instead, through his representative, argued at that time that 
private evidence of record was sufficient to decide the 
claim.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  


II.  Merits of the Claims

A.  Meniere's syndrome

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record (i.e., the evidence dated from 
2001 to 2003 which is the time frame considered in this 
decision) is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.

Initially, it is noted that in a March 2001 decision, the 
Board denied an initial rating in excess of 30 percent for 
the veteran's Meniere's syndrome.  The veteran appealed that 
decision to the Court, and in a Memorandum Decision dated in 
April 2002, the Board's March 2001 decision was affirmed.  
Prior to the Court's decision, the veteran on May 21, 2001 
submitted medical evidence relevant to treatment for 
Meniere's syndrome, dated beginning April 30, 2001.  This 
submission is construed as a claim for an increased rating.  
As the Board's March 2001 decision is final (see 38 U.S.C.A. 
§ 7104), the effective date for any subsequent increased 
rating must be determined in relation to a new claim, which 
in this case was received in May 21, 2001.  Further, the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  
In view of the foregoing, the time frame considered in this 
decision is April 30, 2001 to June 16, 2003.

For the period prior to June 16, 2003, the veteran's service-
connected Meniere's syndrome with hearing loss, vertigo, and 
tinnitus is rated as 30 percent disabling under 38 C.F.R. § 
4.87, Diagnostic Code 6205.  

Under Code 6205 for Meniere's syndrome (endolymphatic 
hydrops), a 100 percent rating is warranted where there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  A 60 percent rating is warranted where there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 30 percent rating is warranted where 
there is hearing impairment with vertigo less than once a 
month, with or without tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6205.  The Note to Diagnostic Code 6205 
provides that Meniere's syndrome may be rated either under 
these criteria or by separately evaluating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
evaluation.  However, an evaluation for hearing impairment, 
tinnitus, or vertigo may not be combined with an evaluation 
under Diagnostic Code 6205. 

A review of the record shows a VA medical opinion was sought 
in August 2005 to ascertain the nature and severity of the 
veteran's Meniere's syndrome prior to May 5, 2004, with a 
specific request to comment on the presence and absence of 
cerebellar gait prior to May 5, 2004, and the frequency of 
such type of gait.  After reviewing the veteran's medical 
records, the examiner acknowledged the difficulty in 
ascertaining the initial clinical evidence of the veteran's 
cerebellar gait, yet identified a private medical report of a 
June 16, 2003 visit as documenting daily symptoms of 
cerebellar gait with daily activities.  Thus, in reviewing 
the veteran's chart the examiner did not single out any 
earlier record showing objective evidence of cerebellar gait, 
and there is no other opinion addressing the presence and 
frequency of cerebellar gait in the period prior to June 16, 
2003.  Indeed, no medical record specifically indicates that 
the veteran's Meniere's syndrome was manifested by cerebellar 
gait occurring from one to four times a month, along with 
attacks of vertigo and hearing impairment.  Without objective 
findings of cerebellar gait occurring from one to four times 
a month prior to June 16, 2003, the veteran has not met the 
criteria for a 60 percent rating under Code 6205.  Thus, for 
the period prior to June 16, 2003, a rating in excess of 30 
percent under the criteria of Code 6205 is not warranted.  

Nonetheless, the Note to Code 6205 provides that the 
veteran's Meniere's syndrome may be rated by separating 
evaluating vertigo (as a peripheral vestibular disorder), 
hearing impairment, and tinnitus.  After review of the 
record, the Board finds that separately evaluating the 
manifestations of the Meniere's syndrome, for the period of 
April 30, 2001 to June 16, 2003, results in a higher overall 
evaluation than by evaluating the Meniere's syndrome under 
the criteria of Code 6205.  

First, peripheral vestibular disorders are evaluated under 
38 C.F.R. § 4.87, Diagnostic Code 6204.  Under this code, a 
10 percent rating is awarded when there is occasional 
dizziness, and a 30 percent rating is assigned for dizziness 
and occasional staggering.  The Note to Diagnostic Code 6204 
states that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this Code.  After reviewing 
the record, the Board finds that a 30 percent rating is 
warranted for the veteran's chronic vestibular disequilibrium 
prior to June 16, 2003.  Private medical records dating back 
to April 30, 2001 show complaints of dizziness.  The etiology 
of the episodic vertigo was uncertain at the time of the 
veteran's visit in April 30, 2001, but he was scheduled for a 
vestibular function evaluation by electronystagmography on 
May 7, 2001, which was abnormal.  The diagnosis thereafter 
was that of chronic and recurring episodic vertigo of short 
duration, mostly positional in nature, probably secondary to 
Meniere's syndrome with history of a left translabyrinthine 
vestibular nerve section.  In other words, the veteran's 
dizziness was related to vestibular function.  The question 
of whether the veteran meets the criteria of occasional 
staggering is not answered so clearly in the private medical 
reports dated from April 30, 2001.  Nevertheless, the Board 
construes the following descriptions noted in the record, in 
the aggregate, as equating to occasional staggering:  
sometimes experiencing nausea, occasional clumsiness, and 
continuing trouble with poor balance during periods of 
vertigo that requires him to stop his activity.  Thus, in 
light of the findings of dizziness and occasional staggering, 
a 30 percent rating, which is the maximum allowed under the 
code, is warranted for the veteran's vestibular disorder.  38 
C.F.R. § 4.87, Diagnostic Code 6204.

Second, evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when puretone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a).

In this case, the Board finds that a 10 percent rating is 
warranted for the veteran's hearing loss prior to June 16, 
2003.  For the period in question, an audiometric evaluation 
was conducted by a private audiologist.  The results of this 
test shows that the veteran had total sensorineural hearing 
loss in the left ear, secondary to his Meniere's syndrome, 
which is consistent with a VA audiology evaluation conducted 
a few years earlier in 1999.  Thus, the audiometric finding 
in regard to the left ear reflects level XI.  See 38 C.F.R. § 
4.85, Table VI.  As for the right ear, the record does not 
clearly indicate, in numerical fashion, the pure tone 
thresholds, in decibels, at 1,000, 2,000, 3,000, and 4,000 
Hertz.  However, on April 30, 2001 it was reported that the 
veteran had normal hearing thresholds in the right ear, but 
with mild high frequency sensorineural hearing loss notch (at 
4,000 to 6,000 Hertz) compatible with presbycusis.  (In fact, 
it appears from the test graph provided that the hearing 
level in decibels at 4,000 Hertz is not more than 50.)  His 
speech discrimination was 96 percent in that ear.  Findings 
on an audiogram report dated June 16, 2003 appear consistent 
with those results.  Thus, the audiometric finding in regard 
to the left ear reflects level I.  See 38 C.F.R. § 4.85, 
Table VI.  The Board observes that the hearing loss in the 
right ear may not be associated with the Meniere's syndrome, 
as noted by the April 2001 report that such loss was 
compatible with presbycusis.  In any event, in the case where 
only one ear is service connected, the hearing in the 
nonservice-connected ear is taken as normal (level I) unless 
the veteran is shown to be completely deaf in both ears.  See 
38 C.F.R. § 3.383(a); VAOPGCPREC 32-97 (August 29, 1997); and 
38 C.F.R. § 4.85(f) (2005).  Thus, for the period at issue 
whether or not the right ear hearing loss is service-
connected, the audiometric finding in regard to that ear 
would still be level I.  

These numeric designations - XI for the left ear and I for 
the right ear - in combination correspond to a rating of 10 
percent.  See 38 C.F.R. § 4.85, Table VII, Code 6100.  In 
short, the clinical findings for the period prior to June 16, 
2003 demonstrate that the veteran meets the criteria for a 10 
percent rating and no higher under Code 6100.  

Third, in regard to separately evaluating tinnitus, a 10 
percent rating is warranted for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As the regulation is 
now written, recurrent tinnitus warrants a maximum schedular 
rating of 10 percent, whether the disability is unilateral or 
bilateral.  See 68 Fed. Reg. 25,822 (May 14, 2003) (effective 
June 13, 2003) (amending Code 6260 to provide for a single 
evaluation for tinnitus if perceived in one or both ears); 
VAOPGCPREC 2-2003 (holding that Diagnostic Code 6260 in 
effect prior to the 2003 amendments authorized a single 
rating for tinnitus, regardless of whether it was perceived 
as unilateral or bilateral).  However, the correct 
interpretation of the regulation is not clear and is 
currently being litigated.  In April 2005 the United States 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision which determined that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  Smith v. Nicholson, 19 Vet. App. 63 (2005).  
The VA disagrees with the Court's decision in Smith and is 
presently seeking to have this decision overturned by the 
United States Court of Appeals for the Federal Circuit.  For 
various policy reasons, the Secretary of the Department of 
Veterans Affairs has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include all claims in 
which a claim for compensation for tinnitus was filed prior 
to June 13, 2003, which includes the present claim.  

Nevertheless, the evidence considered in evaluating tinnitus 
for the period prior to June 16, 2003 demonstrates that the 
veteran's tinnitus is perceived as unilateral, and not 
bilateral which is the subject of the unresolved case pending 
in court (i.e., whether a claimant may receive a 10 percent 
rating for each ear if tinnitus is present bilaterally).  In 
such circumstances, the Board finds that the stay imposed on 
the adjudication of any tinnitus cases is not applicable 
here, because regardless of the final decision on appeal in 
the Smith case the result in this case would not change.  To 
hold this case in abeyance would needlessly delay disposition 
of this appeal.  

After reviewing the record, the Board finds that a 10 percent 
rating is warranted for the veteran's left ear tinnitus prior 
to June 16, 2003.  In fact, few records refer, or even 
diagnose, tinnitus in the relevant time frame, and as such 
this manifestation of Meniere's syndrome appears to be the 
least severe or frequent of all the symptoms.  Given all the 
other disability associated with Meniere's syndrome, the 
veteran has perhaps not made a point of complaining about 
tinnitus.  In any event, in April 30, 2001, it was noted that 
he still had a ringing sensation in the left ear, in spite of 
his earlier left ear surgeries, and that his buzzing or 
tinnitus distinctly worsened when he was experiencing an 
episode of dizziness.  The diagnosis was intermittent 
tinnitus in the left ear, secondary to Meniere's syndrome 
with a history of three surgical procedures.  As the evidence 
reflects that tinnitus is perceived only in the left ear for 
the period prior to June 16, 2003, a 10 percent rating is 
warranted.  38 C.F.R. § 4.87, Diagnostic Code 6260.

In sum, the Board finds that a 30 percent rating is the 
maximum rating warranted for the veteran's vestibular 
disorder, a 10 percent rating is the maximum rating warranted 
for the hearing loss, and a 10 percent rating is the maximum 
warranted for the left ear recurrent tinnitus.  The combined 
disability rating from these three disabilities is 40 
percent, which exceeds the current rating of 30 percent for 
Meniere's syndrome for the period prior to June 16, 2003.  It 
should be noted that a combined evaluation is not arrived at 
by simply computing the assigned evaluations, but rather is 
determined by the application of the "Combined Ratings 
Table" found at 38 C.F.R. § 4.25.  Thus, the Board finds 
that separately evaluating the manifestations of Meniere's 
syndrome results in a higher overall rating for the period of 
April 30, 2001 to June 16, 2003.  Accordingly, the veteran's 
claim for an increased rating prior to June 16, 2003 is 
granted.  


B.  Dependents' Educational Assistance under Chapter 35
 
For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible  
person" means a child, spouse or surviving spouse of a 
person who (i) died of a service-connected disability, (ii) 
has a total disability permanent in nature resulting from a 
service-connected disability, or who died while a disability 
so evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of  
the Armed Forces serving on active duty listed, pursuant to 
section 556 of title 37, and regulations issued thereunder, 
by the Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days: (A) missing in action, (B) captured in line of 
duty by a hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.  38 
U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

As discussed above, the Board has determined that separate 
ratings for manifestations of the veteran's Meniere's 
syndrome are warranted, which when combined equate to a 40 
percent rating for the period prior to June 16, 2003.  A 
further review of the record indicates that the veteran was 
not evaluated as having disability total and permanent in 
nature as a result of service-connected disability for the 
period prior to June 16, 2003.  As such he is not eligible 
for Chapter 35 benefits prior to June 16, 2003, and an 
earlier effective date for such benefits must necessarily be 
denied.  

The United States Court of Appeals for Veterans Claims 
(Court) held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the  law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, an effective date prior to June 16, 
2003, for the grant of Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is not 
warranted as a matter of law.  38 U.S.C.A. § 3501(a); 38 
C.F.R. §§ 21.3020, 21.3021.




ORDER

To the extent that the following ratings are assigned for the 
period of April 30, 2001 to June 16, 2003, for the veteran's 
Meniere's syndrome with hearing loss, vertigo, and tinnitus, 
the appeal is granted:  30 percent for a vestibular disorder, 
10 percent for bilateral hearing loss, and 10 percent for 
left ear tinnitus.

An effective date prior to June 16, 2003, for the grant of 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


